    Case: 1:19-cv-05312 Document #: 36 Filed: 03/09/20 Page 1 of 6 PageID #:132




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

ANJANETTE YOUNG,                              )
                                              )
            Plaintiff,                        )
                                              )
            -vs-                              )          Case No.: 19-cv-05312
                                              )
THE CITY OF CHICAGO; CHICAGO POLICE           )
OFFICERS ALAIN APORONGAO, STAR NO.            )
4870; ALEX WOLINSKI, STAR NO. 2605;           )          Jury Trial Demanded
BRYAN MORDAN, STAR NO. 11437;                 )
GABRIEL CRUZ, STAR NO. 2844; MICHAEL ORTA, )
STAR NO. 11485; JOSEPH LISCIANDRELLO;         )
STAR NO. 19362; MICHAEL DONNELLY,             )
STAR NO. 13784; TITO JIMENEZ; STAR NO. 14955; )
FILIP BIENIASZ, STAR NO. 15454; NIKOLA SARIC, )
STAR NO. 18200; CODY MALONEY, STAR NO. 13032; )
ERIC ACEVEDO, STAR NO. 13560;                 )
OFFICER FRENCH,STAR NO. 15013; OFFICER VILLA,)
STAR NO. 14319,                               )
                                              )
            Defendants.                       )

       PLAINTIFF’S MOTION TO DISMISS COUNT I PURSUANT
       TO FRCP 41 AND TRANSFER JURISDICTION OVER THE
REMAINING STATE COURT COUNTS TO THE APPROPRIATE STATE COURT


      NOW COMES Plaintiff, ANJANETTE YOUNG (“Plaintiff”) by and through

her attorney Keenan J. Saulter, of Saulter Law P.C., and for her Motion to Dismiss

Count I of her First Amended Complaint Pursuant to FRCP 41 and to Transfer

Jurisdiction Over the Remaining State Court Counts to the Appropriate State Court

(Cook County Circuit Court) states as follows:




                                         1
       Case: 1:19-cv-05312 Document #: 36 Filed: 03/09/20 Page 2 of 6 PageID #:133




          1.      On October 12, 2019 Plaintiff filed her First Amended Complaint1 (DE

15) (hereinafter referred to as the “FAC”) against the Defendant City of Chicago and

CHICAGO POLICE OFFICERS ALAIN APORONGAO, STAR NO. 4870; ALEX

WOLINSKI, STAR NO. 2605; BRYAN MORDAN, STAR NO. 11437; GABRIEL

CRUZ, STAR NO. 2844; MICHAEL ORTA, STAR NO. 11485; JOSEPH

LISCIANDRELLO; STAR NO. 19362; MICHAEL DONNELLY, STAR NO. 13784;

TITO JIMENEZ; STAR NO. 14955; FILIP BIENIASZ, STAR NO. 15454; NIKOLA

SARIC, STAR NO. 18200; CODY MALONEY, STAR NO. 13032; ERIC ACEVEDO,

STAR NO. 13560; OFFICER FRENCH, STAR NO. 15013; and OFFICER VILLA,

STAR NO. 14319.

          2.      The FAC contains the following causes of action:

          Count I—Unlawful Search and Seizure—Fourth Amendment Violation;

          Count II—False Imprisonment—State Law;

          Count III—False Arrest—State Law;

          Count IV—Assault—State Law;

          Count V—Invasion of Privacy—State Law;

          Count VI—Trespass—State Law;

          Count VII—Intentional Infliction of Emotional Distress—State Law; and

          Count VIII—Negligent Infliction of Emotional Distress—State Law.

          3.      On January 24, 2020 the Defendants filed a Motion to Dismiss

Plaintiff’s FAC arguing that:



1   Citations made to the docket will be denoted as “DE ___ at __”.

                                                    2
    Case: 1:19-cv-05312 Document #: 36 Filed: 03/09/20 Page 3 of 6 PageID #:134




             [t]he First Amended Complaint must be dismissed in its entirety
             because Plaintiff has pled herself outside of court by
             incorporating by referencing the lawfully obtained search
             warrant that was issued on February 21, 2019. In light of the
             authentic search warrant which Plaintiff incorporates into her
             Complaint, the facts plead do not permit a reasonable inference
             that a constitutional violation occurred. Further, Plaintiff’s state
             law claims are insufficiently pled because the search warrant
             Plaintiff relies on authorized Defendant Officers to detain
             Plaintiff. In addition, Plaintiff’s emotional distress claims do not
             permit a reasonable inference that Defendant Officers acted with
             extreme and outrageous disregard for Plaintiff’s well-being.
             Accordingly, Plaintiff’s First Amended Complaint must be
             dismissed in its entirety.

      DE at p. 3.

      4.     Plaintiff files this Motion to Dismiss Count I and to Transfer

Jurisdiction to the Appropriate State Court (Cook County) pursuant to FRCP 41.

      5.     While the Defendants attempt to Conflate Plaintiff’s allegations and

the various Counts of Plaintiff’s Complaint—while arguing that they must fail

because the Defendants allegedly entered the Plaintiff’s home pursuant to a valid

warrant, such conflation should not be allowed by this Court.

      6.     It strains common sense and basic reasoning to suggest that simply

because a police officer or group of police officers are initially somewhere that they

are allegedly legally allowed to be that they can’t then violate the rights of a citizen.

      7.     Police officers routinely while on patrol or even while executing lawful

orders, duties and/or warrants otherwise violate the rights of citizens.

      8.     Further, Plaintiff rejects the notion that simply by attaching the

underlying Search Warrant obtained by the Defendant Officers that she has

somehow plead herself out of court.

                                            3
    Case: 1:19-cv-05312 Document #: 36 Filed: 03/09/20 Page 4 of 6 PageID #:135




      9.     While Plaintiff does not argue extensively here the validity of the

warrant, a review of the same will reveal that the “alleged” confidential informant’s

provided the Defendant Officers with wrong/fraudulent information—to whit the

individual that the Defendant Officers were allegedly looking for had never lived at

the Searched Address and the Defendant Officers could have easily learned this

with a visit to the townhome complex manager or a search of any number of utility

records.

      10.    This warrant—which was not based on probable cause, and as such the

Defendants attempt to conflate their poorly sourced warrant for what was obviously

wrong address—should not be used as a bar to Plaintiff bringing claims that the

Defendant Police officers failed the reasonableness requirement for the application

for and execution of search warrants.

      11.    The remaining claims against the Defendants allege violations of State

of Illinois Tort Law and are properly heard in an Illinois State Court with

jurisdiction—in this instance the Circuit Court of Cook County.

      12.    “Generally, when a court has dismissed all the federal claims in a

lawsuit before trial, it should relinquish jurisdiction over supplemental state law

claims rather than resolve them on the merits.” Cortezano v. Salin Bank & Trust

Co., 680 F.3d 936, 941 (7th Cir. 2012).

      13.    “When the resolution of these claims is clear, nonetheless, the court

may choose to decide them.” Cortezano, 680 F.3d at 941.




                                          4
    Case: 1:19-cv-05312 Document #: 36 Filed: 03/09/20 Page 5 of 6 PageID #:136




      WHEREFORE for the foregoing reasons, Plaintiff ANJANETTE YOUNG

respectfully requests that this Court grant her Motion to Dismiss Count I of her

First Amended Complaint Pursuant to FRCP 41 and to Transfer Jurisdiction Over

the Remaining State Court Counts (Counts II-VIII) to the appropriate state court

(the Cook County Circuit Court) and other such relief that this Court shall deem

just and proper.



                                             By:    /s/ Keenan J. Saulter
                                                   Attorney for Plaintiff




Keenan J. Saulter
Saulter Law P.C.
900 Ridge Road, Suite 3SE
P.O. Box 1475
Homewood, Illinois 60430
708.573.0060 Telephone
708.573.0061 Facsimile
kjs@saulterlaw.com




                                         5
    Case: 1:19-cv-05312 Document #: 36 Filed: 03/09/20 Page 6 of 6 PageID #:137




                            CERTIFICATE OF SERVICE


      The undersigned attorney hereby certifies that the following document:
Plaintiff’s First Amended Complaint at Law was served on March 9, 2020, in
accordance with Fed. R. Civ. P. 5, LR 5.5, and the General Order on Electronic Case
Filing (ECF) pursuant to the District Court’s system as to ECF filers.




                                              By:     /s/ Keenan J. Saulter
                                                    Attorney for Plaintiff




Keenan J. Saulter
Saulter Law P.C.
900 Ridge Road, Suite 3SE
P.O. Box 1475
Homewood, Illinois 60430
708.573.0060 Telephone
708.573.0061 Facsimile
kjs@saulterlaw.com




                                          6
